 360 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Mezonos Maven Bakery, Inc. 
and
 Latino
 Justice 
PRLDEF
.1  Case 29
ŒCAŒ025476
 March
 27, 2015
 SECOND SUPPLEMENTAL 
DECISION 
 AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 This case is on remand from the United States Court of 
Appeals for the Second Circuit.  The sole question is 
whether the Board should order the conditional rei
n-statement of employees who, at the time they were u
n-lawfully discharged by the Respondent, lacke
d proper 
documentation to work in the United States. 
 On August 9, 2011, the National Labor Relations 
Board issued a Supplemental Decision and Order in this 
case.  357 NLRB 
376.2  The Board held that the Supreme 
Court
™s decision in 
Hoffman Plastic Compounds, Inc. v. 
NLRB, 
535 U.S. 137 
(2002), precluded the Board from 
awarding backpay to the 
discriminatees because they 
were undocumented workers, even though it was the 
Respondent and not the employees who had violated the 
Immigration R
eform and Control Act (IRCA).
3  The 
Board, however, did not address the question whether it 
could order reinstatement subject to the employees pr
e-senting to the Respondent, within a reasonable time, 
documentation that they are now authorized to work in 
the
 United States.  Thereafter, the United States Court of 
Appeals for the Second Circuit affirmed the Board
™s finding that backpay was not appropriate, but remanded 
the case to the Board for 
ﬁconsideration of issues relating 
to petitioners
™ request for condi
tional reinstatement.
ﬂ  Palma v. NLRB
, 723 F.3d 
at 187
.  The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.  
 1 The original charge was filed by Puerto Rican Legal Defense and 
Education Fund, which later changed its name
 to LatinoJustice 
PRLDEF.
 2 On November 3, 2011, the Board denied the Charging Party™s m
o-
tion for reconsideration.  
 3 IRCA makes it unlawful for an employer to hire or continue to e
m-ploy an 
ﬁunauthorized alien,ﬂ knowing that he or she is unauthorized, 
8 
U.S.C. § 1324a(a)(1)(A)
, (2), or to hire any person without verifying 
his or her authorization to work in the United States, 
id. § 
1324a(a)(1)(B)
(i), and for an individual knowingly to present fraud
u-
lent documents to an employer to obtain or continue employment, id. § 
1324c(a)(2).  As recognized by the Board in its supplemental decision 
and by the Second C
ircuit in its decision, the record reveals that the 
Respondent ﬁviolated IRCA by hiring and continuing to employ pet
i-tioners without obtaining the required documentation, and that petitio
n-
ers had not violated IRCA because they had not obtained their jobs b
y presenting fraudulent documents.ﬂ  
Palma v. NLRB
, 723 F.3d 176, 180 
(2d Cir. 2013).  Member Miscimarra does not here reach or pass on 

questions regarding conditional reinstatement where discriminatees 
presented fraudulent documents in violation of IRCA.
 The Board has considered the remanded issue in light 
of the parties
™ statements of positio
n.4  For the following 
reasons, the Board has decided that a conditional rei
n-statement order is appropriate in this case.  
 Procedural Background
 The discriminatees are former employees of the R
e-spondent who engaged in protected concerted activity 
and were
 unlawfully discharged for that activity in 2003.  
On February 2, 2005, pursuant to a formal settlement 
stipulation, the Board issued an unpublished Decision 
and Order, ordering the Respondent to 
ﬁmake [the di
s-
criminatees] whole
ﬂ with respect to 
ﬁthe amoun
t of 
backpay due, if any,
ﬂ and to
 ﬁoffer [the discriminatees] 
unconditional reinstatement . . . except that [the R
e-spondent] may avail itself of a compliance proceeding 
and therein attempt to establish that one or more of the 
alleged discriminatees is not 
entitled to an unconditional 
offer of reinstatement.
ﬂ  On March 15, 2005, the Second 
Circuit enforced the 
Board
™s consent Order.  
 The General Counsel subsequently issued a compl
i-ance specification seeking backpay
 and unconditional 
offers of reinstatement.  In the compliance proceedings, 
the Respondent contended that the Supreme Court
™s d
e-cision in 
Hoffman
, supra,
 535 U.S. 137
, precluded bac
k-pay and reinstatement because the discriminatees were 

not legally authoriz
ed to work in, or to be present in, the 
United States.  At the evidentiary hearing before the 
judge, the Respondent sought to examine the discrim
i-natees as to their immigration status, but counsel for the 

discriminatees objected.  The first witness refused
 to 
answer any questions relating to his immigration status, 
invoking his Fifth Amendment privilege against self
-incrimination.  The judge ruled the questioning appropr
i-ate, and he adjourned the hearing in order to request that 
the Board order the discrimi
natees to answer the que
s-
tions.  Before the Board ruled on that request, however, 

the General Counsel agreed to proceed on the assumption 

that the discriminatees were undocumented.
5  When the 
judge asked whether that assumption altered the General 

Counsel
™s 
ﬁrequest for a remedy,
ﬂ counsel for the Ge
n-eral Counsel answered affirmatively and modified the 

request to seek conditional, rather than unconditional, 

reinstatement.
 In his decision, the judge recommended backpay for 
seven discriminatees, finding the ca
se distinguishable 
4 Only the General Counsel and the discriminatees filed statements 
of position.  
 5 The General Counsel stated, ﬁ[F]or the purposes of this proceeding, 
and only this proceeding, the General Counsel will proceed on the 
assumption that the discriminatees are
 undocumented.  We have deci
d-
ed not to contest the issue of [the discriminatees™
 immigration] status in 
this proceeding for the purposes of expediting this matter.ﬂ
 362 NLRB No. 41
                                                                                                     MEZONOS MAVEN BAKERY
, INC
. 361 from 
Hoffman.  
In 
Hoffman, 
the judge reasoned
, the di
s-criminatee had violated IRCA by presenting the emplo
y-er with fraudulent documents, and the employer was u
n-aware of the fraud, whereas here, the Respondent was the 
IRCA violator becaus
e it knowingly employed undoc
u-mented workers.  357 NLRB 
at 392
Œ393.  The judge 
ultimately determined that 
Hoffman 
was not inconsistent 
with conditional reinstatement of the sort the Board o
r-dered 
in 
A.P.R.A. Fuel Oil Buyers Group, 
320 
NLRB 
408, 417 (1995),
 enfd.
 134 F.3d 50, 56 (2d Cir. 1997), 
and therefore that such an order was appropriate here.
6  Despite this finding, the judge failed to include a cond
i-tional reinstatement provision in his recommended O
r-der.  Neither the General Counsel nor the Charging 
Party 

filed exceptions to his failure to do so.  The Respondent, 
however, filed exceptions to the judge
™s discussion of 
conditional reinstatement, as well as to the recommended 
backpay order.  
 In its Supplemental Decision and Order, the Board r
e-versed the
 judge
™s grant of backpay, finding it precluded 
by 
Hoffman
.  357 NLRB 
at 379
.  The Board did not a
d-dress whether the Respondent should be required to offer 

conditional reinstatement.
7   Five of the discriminatees jointly filed a 
petition 
for 
review 
with 
the Court of Appeals for the Second Circuit, 
arguing, as relevant here, that the Board erred in rejec
t-ing, without explanation, the 
ﬁALJ
™s reinstatement order
ﬂ recommending that the Respondent be required to offer 
the discriminatees conditional reinstateme
nt.  On July 10, 
2013, the Second Circuit remanded the issue of cond
i-tional reinstatement to the Board.  
Palma
, supra, 723 
F.3d at 187.
 In ordering the remand, the court stated that it did not 
ﬁunderstand the Board to have ruled that petitioners were 
not e
ntitled to offers of reinstatement conditioned upon 
their presentation to Mezonos of IRCA
-compliant doc
u-mentation to show that they are lawfully present in, and 
authorized to work in, the United States.  The Board
™s 
decision simply did not address that que
stion . . . .
ﬂ  Id. at 
185.  The court stated further that it was 
ﬁskeptical
ﬂ of 
the Respondent
™s contention that conditional reinstat
e-ment is not an appropriate remedy after 
Hoffman
.  Id. at 
6 357 NLRB 
at 388
Œ389
.  In 
A.P.R.A.
, supra, 
the Board or
dered the 
employer to offer the 
discriminatees immediate and full reinstatement, 
provided that they complete, within a reasonable time, INS Form I
-9, 
including the presentation of the appropriate documents, in order to 
allow the employer to meet its obligations under IRCA.  320 NLRB at 
417.
 7 On September 6, 2011, the Charging Party filed a motion for r
e-consideration concerning the denial of backpay, but that motion made 
no reference to conditional reinstatement.  The Board denied the m
o-
tion on November 3, 2011.
  186.  The court observed that although 
Hoffman
 ﬁdid not 
directly
 deal with an issue of reinstatement, its discussion 
plainly did not foreclose relief in the nature of an order 
for reinstatement conditioned upon an employee
™s su
b-mission of documentation as required by IRCA.
ﬂ  Id. at 
187.  Concerning the petitioners
™ fai
lure to except to the 
omission of a conditional reinstatement order, the court 
surmised that the parties might have 
ﬁsimply assumed 
from the findings made in the ALJ 
decision that the ALJ 
had in fact granted petitioners
™ request for conditional 
reinstateme
nt.
ﬂ  Id. at 186.  Indeed, the court noted that 
the Respondent
™s exceptions 
ﬁrepeatedly challenged the 
ALJ
™s views on reinstatement.
ﬂ  
Id.  The court summ
a-rized its findings as follows:
  In sum, given (a) that the ALJ Order did not reco
m-mend conditional reinstatement despite the findings in 

the ALJ Decision that reinstatement offers would be 
appropriate and that Mezonos had not met its oblig
a-tion to make such offers, and despite an explicit r
e-quest by the General Counsel for an order requ
iring o
f-fers of conditional reinstatement, (b) that petitioners 
did not file any exceptions with the Board despite the 
failure of the ALJ Order to recommend conditional r
e-instatement, and (c) that the Board did not consider 
whether an order requiring offer
s of conditional rei
n-statement would be appropriate despite Mezonos
™s ex-plicit argument that the decision in 
Hoffman Plastic 
foreclosed any orders for conditional reinstatement, we 
conclude that this matter should be remanded to the 
Board for consideration
, in the first instance, of issues 
relating to that form of relief
Šincluding issues of 
waiver, estoppel, and appropriateness.
  Id. at 187.
 On March 26, 2014, the Board invited the parties to 
ﬁfile statements of position with respect to the issues 
raised by
 the remand.
ﬂ  The General Counsel and the five 
discriminatees filed statements of position.  The R
e-spondent and LatinoJustice PRLDEF did not.
 Discussion
 Waiver and Estoppel
 As a threshold issue, we must decide whether the a
p-propriateness of a conditional 
reinstatement order is 

properly before us.  That is, in accordance with the 
court
™s instruction to consider 
ﬁissues of waiver [and] 
estoppel,
ﬂ we must resolve whether the General Counsel 
and the discriminatees waived this argument by failing to 
file except
ions to the judge
™s omission of a conditional 
reinstatement order or are otherwise estopped from see
k-
ing that remedy at this stage of the proceeding.
 We find that the General Counsel and the discrim
i-natees are not estopped from seeking a conditional rei
n-                                                   DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 362 statement order in this case.  
The General Counsel e
x-plicitly requested conditional reinstatement at the hea
r-ing.  The judge made a specific finding that 
Hoffman
 ﬁdid not disturb
ﬂ the conditional reinstatement part of the 
order in 
A.P.R.A
., and he found that
 the Respondent had 
an obligation to make valid reinstatement offers.  The 
Respondent excepted to the judge
™s discussion of the 
appropriateness of a conditional reinstatement remedy.  
Although neither the General Counsel nor the discrim
i-natees excepted to 
the judge
™s failure to include a cond
i-tional reinstatement remedy in his recommended Order, 

and the Board
™s decision focused only on the backpay 
issue, the issue of conditional reinstatement was suff
i-ciently raised and litigated before the Board.  
 We further find that neither the General Counsel nor 
the discriminatees waived their right to seek conditional 

reinstatement.  
It is well settled that the Board has 
ﬁbroad 
discretionary
ﬂ authority under Section 10(c) to fashion 
appropriate remedies that wi
ll effectuate the policies of 
the Act.  See 
NLRB v. J. H. Rutter
-Rex Mfg. Co.
, 396 
U.S. 258, 262
Œ263 (1969); 
Indian Hills
 Care Center
, 321 
NLRB 144, 144 fn. 3 (1996)
.  Remedial matters are tr
a-ditionally within the Board
™s province and may be a
d-dressed by the Board in the absence of exceptions. 
 Id.  
The Board is 
ﬁnot precluded from ordering [a particular 
remedy] by either the ALJ
™s decision not to recommend 
that remedy, or the absence of an exception on that point 
by the General Counsel
Šor by those two factors taken 
together.
ﬂ  Longshoremen
 ILA 
Local 1814
 v. NLRB
, 735 
F.2d 1384, 1404 fn. 26 (D.C. Cir. 1984), cert. denied 469 

U.S. 1072 (1984).  
See also 
Schnadig Corp
., 265 NLRB 
147, 147 (1982)
; R. J. E. Leasing Corp
., 262 NLRB 373, 
373 fn. 1 (1982)
 (order granting motion and modifying 
decision and order).  Thus, the failure of the General 
Counsel or the discriminatees to except to the judge
™s 
omission of a conditional reinstatement order does not 
constitute a waiver of that issue.
 We find that no party will be prejudiced by our co
n-sideration of conditional reinstatement.  The parties were 
given an opportunity to file position statements on r
e-mand, and the Respondent has not argued that the Board 

is precluded from granting conditional 
reinstatement or 

that it would be prejudiced by our doing so.  Accordin
g-ly, we find no procedural impediment to our consider
a-tion of the appropriateness of the remedy.
 Appropriateness of a Conditional Reinstatement Order
 We find that conditional reinstatem
ent is an appropr
i-ate remedy where, as here, an employer knowingly e
m-ploys individuals who lack authorization to work in the 
United States and then discharges them in violation of 
the NLRA.  Such a remedy is consistent with the policies 
of both the Act and
 IRCA.  
 In 
Sure
-Tan, Inc. v. NLRB, 
467 U.S. 883 (1984), the 
Supreme Court approved of the use of a conditional rei
n-statement remedy in cases involving unlawfully di
s-
charged undocumented workers.  The Court reasoned 
that making a reinstatement order condit
ional on compl
i-ance with 
Federal 
immigration laws eliminated any p
o-tential inconsistency with those laws.  467 U.S at 902
Œ903.  Although 
Sure
-Tan 
was decided under the Imm
i-gration and Nationality Act (INA), later superseded by 
IRCA, the Board in 
A.P.R.A.
, supra, 320 NLRB at 415, 
417, subsequently reaffirmed the appropriateness of co
n-ditional reinstatement orders in cases involving undoc
u-mented employees under IRCA.
8  A.P.R.A.
™s conditional 
reinstatement remedy was enforced by the Second Ci
r-cuit, which held 
that 
ﬁIRCA did not diminish the Board
™s 
power to craft remedies for violations of the NLRA, pr
o-vided that the Board
™s remedies do not conflict with the 
requirements of IRCA.
ﬂ  134 F.3d at 56.  The court fu
r-ther stated that a conditional reinstatement order 
ﬁpro-vides a measure of compensatory relief that is properly 
gauged to [the discriminatees
™] right (or lack thereof) to 
work in the United States
ﬂ and 
ﬁfelicitously keeps the 
Board out of the process of det
ermining an employee
™s 
immigration status, leaving compliance with IRCA to the 

private parties to whom the law applies.
ﬂ  134 F.3d at 57.  
The court concluded that a conditional reinstatement 
order requiring discriminatees to complete 
Federal 
Form 
I-9 and 
present appropriate documentation 
ﬁpromotes the 
shared policy goals of IRCA and the NLRA, and avoids 
any conflict with the specific provisions of IRCA.
ﬂ  Id.  
 We agree with the administrative law judge and the 
Second Circuit that 
Hoffman
, supra, 535 U.S. 
137, did 
not cast doubt on the use of conditional reinstatement 
orders in cases involving undocumented discriminatees.  
In 
Hoffman
, the Court held that 
ﬁallowing the Board to 
award 
backpay 
to illegal aliens would unduly trench u
p-on explicit statutory prohi
bitions critical to federal imm
i-gration policy, as expressed in IRCA.
ﬂ  535 U.S. at 151 
(emphasis added).  The Court did not, however, address 

the appropriateness of conditional reinstatement rem
e-dies because it was not faced with such a remedy in that 

case.  Therefore, as observed by the Second Circuit in 
remanding this case, the 
Hoffman 
Court
™s 
ﬁdiscussion 
plainly did not foreclose relief in the nature of an order 
for reinstatement conditioned upon an employee
™s su
b-mission of documentation as required by 
IRCA.
ﬂ  723 F.3d at 187.
 Following 
Hoffman
, the Board has found conditional 
reinstatement orders appropriate in cases involving u
n-8 See also 
Regal Recyclin
g, Inc
., 329 NLRB 355, 357 (1999) (
orde
r-ing conditional reinstatement, relying on 
A.P.R.A
.).
                                                    MEZONOS MAVEN BAKERY
, INC
. 363 documented workers.  
See,
 e.g., 
Tuv Taam Corp.
, 340 
NLRB 756, 759 fn. 5 (2003).
9  The Supreme Court in 
Sure
-Tan
 squarely held 
that conditional reinstatement 
orders are appropriate in the immigration context, this 
holding was undisturbed by the Supreme Court
™s dec
i-sion in
 Hoffman
, and the Respondent has provided us 
with no reason to conclude otherwise.
10 Conditional reinstatement accommodates the interests 
protected by the 
Federal 
immigration laws, as it allows 
reinstatement only if the employee provides the nece
s-
sary documentation under IRCA.  We agree with the 
General Counsel
™s argument that conditional 
reinstat
e-ment is important in the immigration context in order to 

provide a meaningful remedy for the Respondent
™s unfair 
labor practices.  Because 
Hoffman
 limits the Board
™s 
authority to order backpay, conditional reinstatement is 
the only means available
 to the Board to provide relief to 
the discriminatees and the principal means of deterring 

future unfair labor practices.  
 Finding conditional reinstatement orders appropriate in 
the immigration context is also consistent with the 
Board
™s practice in othe
r nonimmigration
-related ci
r-cumstances where reinstatement 
ﬁwould require the r
e-moval of a legal disability.
ﬂ  A.P.R.A., 
supra, 
320 NLRB 
at 415.  In cases in which an unlawfully discharged e
m-ployee lacks a prerequisite to reinstatement to his or her 
former
 position, the issuance of a reinstatement order 
conditioned upon the meeting of the prerequisite has 
been found to effectuate the policies of the Act.  See, 

e.g., 
NLRB v. Future Ambulette, Inc., 
903 F.2d 140, 145 
(2d Cir. 1990) (conditioning reinstatement
 of a driver 
whose license had been suspended on his presentation of 
a valid driver
™s license within a reasonable period of 
time); 
Consolidated Bus Transit, Inc., 
350 NLRB 1064, 
1067 (2007) (ordering employer to offer reinstatement 
contingent upon demonstr
ation that employee reesta
b-lished, within a reasonable time of the offer, state certif
i-cation to drive schoolbus), 
enfd. 
577 F.3d 467 (2d Cir. 
2009); 
Epic Security Corp., 
325 NLRB 772, 774 (1998) 
(reinstatement of employee to armed guard position co
n-dition
ed upon his regaining gun license); 
De Jana Indu
s-
tries, 
305 NLRB 845 (1991) (ordering employer to offer 
9 The General Counsel has taken the same position.  
See 
General 
Counsel Memorandum 02
Œ06, Procedures and Remedies for Discrim
i-natees Who May Be Undocumented Aliens
 after 
Hoffman Plastic 
Compounds, Inc. 
(July 19, 2002) (ﬁ[T]he 
Hoffman 
decision does not 
preclude the Board from imposing a conditional reinstatement order 
against employers who flout both the Act and IRCA by hiring and 
firing known undocumented workers.ﬂ)
.   10 As noted previously, only the General Counsel and the discrim
i-natees filed statements of position on remand; none was filed by the 
Respondent.
   reinstatement to a driver position once employee esta
b-lished that he had a valid driver
™s license).
 We agree with the judge
™s conclusion that 
Hoffman
 does not preclude us from ordering conditional rei
n-statement, and we find that it would effectuate the pol
i-cies of the Act to do so in this case.
11  
Consistent with 
A.P.R.A.
, our conditional reinstatement order will require 
the Respondent to provide the discr
iminatees with a re
a-sonable period of time to meet the condition for rei
n-statement.
12 ORDER
 The National Labor Relations Board orders that the 
Respondent, Mezonos
 Maven Bakery, Inc., Brooklyn, 
New York, its officers, agents, successors, and assigns, 
shall take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  Within 14 days of the date of this Order, offer the 
discriminatees ful
l reinstatement to their former jobs or, 
if those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any ot
h-er rights or privileges previously enjoyed, provided that 
they complete, within a reasonable time,
 USCIS Form I
-9, including the presentation of the appropriate doc
u-ments, in order to allow the Respondent to meet its obl
i-gations under the Immigration Reform and Control Act 
(IRCA).
 (b)  Within 14 days after service by the Region, post at 
its facility in
 Brooklyn, New York, copies of the attached 
notice marked 
ﬁAppendix.
ﬂ13  Copies of the notice, on 
forms provided by the Regional Director for Region 29, 
after being signed by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and 
mai
n-tained for 60 consecutive days in conspicuous places 

including all places where notices to employees are cu
s-
tomarily posted.  
In addition to physical posting of paper 
11 We also find it appropriate to require the Respondent to post n
o-
tices to employees to inform its work 
force that conditional reinstat
e-ment has now been ordered for the discriminatees in this case.
 12 We will not, in this decision, decide what constitutes a reasonable 
period, as that determination 
ﬁwill depend essentially on the situation in 
which an employe
e finds himself.ﬂ  
Esterline Electronics Corp.
, 290 
NLRB 834, 834 (1988); see also 
Sure
-Tan
, 277 NLRB 302, 302
Œ303 
fn. 6 (1985) (34 days ﬁdid not give the discriminatees a reasonable time 
to consider the offer or make arrangements for legally entering the 
United States,ﬂ and 4 years was a reasonable period during which to 
hold open the job offers ﬁgiven the lengthy time normally required for 
Mexican nationals to acquire immigrant visasﬂ)
.  Any matters relating 
to ﬁreasonable timeﬂ may be resolved in subsequ
ent compliance pr
o-
ceedings, if necessary.
 13 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of th
e United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                                                                     DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 364 notices, notices shall be distributed electronically, such 
as by email, posting on an
 intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  

Reasonable steps shall be taken by the Respondent to 

ensure that the notices are not altered, defaced, or co
v-ered by
 any other material.  If the Respondent has gone 
out of business or closed the facility involved in these 

proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed 
by the R
e-spondent at any time since February 12, 2003.
 (c)  Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the 
Respondent has taken to 
comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us
 to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these 
protected 
activities.
  WE WILL
, within 14 days of the date of the Board
™s 
Order, offer the discriminatees full reinstatement to their 
former jobs or, if those jobs no longer exist, to substa
n-tially equivalent positions, without prejudice to their se
n-iority
 or any other rights or privileges previously e
n-joyed, provided that they complete, within a reasonable 

time, USCIS Form I
-9, including the presentation of the 
appropriate documents, in order to allow us to meet our 

obligations under the Immigration Reform
 and Control 
Act.
  MEZONOS 
MAVEN 
BAKERY
, INC.   The Board
™s decision can be found at 
www.nlrb.gov/case/29
-CA-025476
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 

from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.     